Title: From Thomas Jefferson to John Adams, 12 December 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Dec. 12. 1787.

In the month of July I received from Fiseaux & co. of Amsterdam a letter notifying me that the principal of their loan to the United states would become due the first day of January. I answered them that I had neither powers nor information on the subject, but would transmit their letter to the Board of treasury. I did so by the packet which sailed from Havre Aug. 10. The earliest answer possible would have been by the packet which arrived at Havre three or four days ago. But by her I do not receive the scrip of a pen from any body. This makes me suppose that my letters are committed to Paul Jones who was to sail a week after the departure of the packet: and that possibly he may be the bearer of orders from the treasury to repay Fiseaux’ loan with the money you borrowed. But it is also possible he may bring no order on the  subject. The slowness with which measures are adopted on our side the water does not permit us to count on punctual answers: but on the contrary renders it necessary for us to suppose in the present case that no orders will arrive in time, and to consider whether any thing, and what should be done? As it may be found expedient to transfer all our foreign debts to Holland by borrowing there, and as it may always be prudent to preserve a good credit in that country because we may [be] forced into wars whether we will or no, I should suppose it very imprudent to suffer our credit to be annihilated by so small a sum as 51,000 guelders. The injury will be greater too in proportion to the smallness of the sum: for they will ask ‘How can a people be trusted for large sums who break their faith for such small ones?’ You know best what effect it will have on the minds of the money lenders of that country should we fail in this payment. You know best also whether it is practicable and prudent for us to have this debt paid without orders. I refer the matter therefore wholly to your consideration, willing to participate with you in any risk, and any responsability which may arise. I think it one of those cases where it is a duty to risk one’s self. You will perceive, by the inclosed, the necessity of an immediate answer, and that if you think any thing can and should be done all the necessary authorities from you should accompany your letter. In the mean time should I receive any orders from the Treasury by P. Jones, I will pursue them, and consider whatever you shall have proposed or done, as non avenue. I am with much affection Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

